Name: Commission Regulation (EEC) No 1844/86 of 13 June 1986 amending Regulation No 225/67/EEC on detailed rules for determining the world market price for oil seeds
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 159/16 Official Journal of the European Communities 14. 6 . 86 COMMISSION REGULATION (EEC) No 1844/86 of 13 June 1986 amending Regulation No 225/67/EEC on detailed rules for determining the world market price for oil seeds relate to a quality other than the standard quality for which the target price was fixed, they are to be adjusted on the basis of the coefficients of equivalence shown in the Annex : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), Having regard to Council Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seeds and fixing the frontier crossing point (3), as last amended by Regulation (EEC) No 1983/82 (4), and in particular Article 7 thereof, Whereas Article 3 of Commission Regulation (EEC) No 225/67/EEC (*), as last amended by Regulation (EEC) No 1974/85 (*), provides that, where the offers and quotations Whereas, by Regulation (EEC) No 1457/86 (7), the Council fixed, for the 1986/87 marketing year, the target price for sunflower seeds with an oil content of 44 % ; whereas the relevant coefficients of equivalence which are set out in the Annex to Regulation No 225/67/EEC and which have been fixed for sunflower seeds with an oil content of 42 % should be adjusted for that marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The table in the Annex to Regulation No 225/67/EEC is hereby replaced by the following : (ECU/100 kg) l Coefficient of equivalence Amount to be deducted from the price Amount to be added to the price A. Rape seed from :  Canada  other third countries 1,268 1,075  B. Sunflower seeds from : \  United States of America or Canada  other third countries  0,854 (') or 1,854 (2) 0,592 (') or 1,592 (2) (') To be applied to prices for shipments to be carried out before 1 August 1986. (2) To be applied to prices for shipments to be carried out from 1 August 1986.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1986. (') OJ Nd 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 133, 21 . 5. 1986, p. 8 . (3) OJ No L 111 , 10 . 6 . 1967, p. 2196/67. (4) OJ No L 215, 23. 7. 1982, p. 6 . 0 OJ No 136, 30 . 6 . 1967, p. 2919/67. ( «) OJ No L 185, 18 . 7. 1985, p. 15. 0 OJ No L 133, 21 . 5. 1986, p. 12. 14. 6. 86 Official Journal of the European Communities No L 159/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1986. For the Commission Frans ANDRIESSEN Vice-President